         Case 1:20-cv-01205-CG Document 14 Filed 02/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TYRONE HAYES PITTS,

                     Plaintiff,

v.                                                             No. CV 20-1205 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.


       ORDER GRANTING UNOPPOSED MOTION TO EXTEND TIME TO FILE
                       ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Extension of Time to File the Electronic Certified Administrative

Record and Answer to Plaintiff’s Complaint (the “Motion”), (Doc. 13), filed February 6,

2021. The Court, having reviewed the Motion and noting it is unopposed, finds the

Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until April 9, 2021, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS SO ORDEREDIT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
